McCLELLAN, C. J. —
Under the facts and conditions existing at the time of the decision of this case in the court below, as presented by the pleadings and evidence, .the respondent not only had no right to build its railroad in that part of Water street upon which complainant’s leasehold abutted, but so long as that state of things continued it would not have such right in the future ; nor was it even suggested that other and different conditions might arise in the future during the term of complainant’s lease upon which respondent would have such right. Though thus without right to construct its road at that place during the lease, or afterwards as far as appears for that matter, the respondent was about to proceed to lay its road there. That the chancellor correctly adjudged the want of right in respondent is not questioned on this appeal. Having so adjudged, it remained for him to decree an injunction against the respondent in that behalf to obtain pending complainant’s leasehold estate in the abutting land, and that Avas the only proper decree for him to render. He was not bound to forecast the future and anticipate new conditions upon Avhich respondent might acquire a right to construct its road there, and provide in the decree that the injunction shall not apply in the event such things should happen, any more than in a decree enjoining one from entering upon certain lands, there should be a qualification to the effect that the writ should not hold in the evrent the party enjoined should, purchase the land. In neither case, that at bar nor the one suggested, would the injunction continue to operate after the person enjoined had acquired the right to do the act enjoined sub*614sequently to the decree and independently of the matters and things involved in the case decreed upon. We da not think, therefore, that the decree should be modified so as to limit the operation of the injunction purely to conditions existing at the hearing, which is sought by this appeal, or that there is any necessity even from appellant’s point of view for such modification.
Affirmed.